Opinion issued June 15, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00444-CV 




IN RE HARRY L. BOWLES, Relator




Original Proceeding on Petition for Writ of Prohibition




MEMORANDUM OPINION

            Relator Harry L. Bowles has filed a petition for writ of prohibition asking this
court to “prevent the enforcement” of a permanent anti-suit injunction rendered
against him by the trial court on March 21, 2005.
 
          We deny the petition for writ of prohibition. 
PER CURIAM
          Panel consists of Justices Keyes, Alcala, and Bland.